Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 recite the limitations one or more laser absorbing layers disposed in the flexible substrate, wherein the one or more laser absorbing layers comprise a fluorine-containing aromatic organic compound used as an ultraviolet light absorber, and the fluorine-containing aromatic organic compound comprises 2,4-dihydroxybenzophenone substituted with a fluorine-containing functional group. The closest prior art references US 20200062906 (Jeong), US 3387035 (Gray) and US 20150210048 (Jeong) disclose forming a flexible substrate but do not disclose that the one or more laser absorbing layers are disposed in the substrate. The prior art references in combination disclose that the one or more absorbing layers are used as a means of peeling a flexible substrate from a glass substrate and therefore not formed in, but on the substrate. The one or more laser absorbing layers of the present invention are formed in the flexible substrate and according to para. [0026] are used for preventing excess laser energy in the LLO process from further carbonizing display functional layers of upper layers, thereby effectively improving yield of the flexible display panel in the LLO process, greatly improving the product yield. These limitations are neither taught nor suggested either alone or in combination by the prior art references. Claims 2, 4, 5, 7, 9, and 10 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897